UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7546



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEPHEN JAMES MILLS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-97-815, CA-02-623-2-18)


Submitted:   December 16, 2002         Decided:     December 23, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen James Mills, Appellant Pro Se. Sean Kittrell, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Miller, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000). An appeal may not be taken to this court from

the final order in a § 2255 proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   To be entitled to a certificate of appealability, Mills

must make “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   When, as here, a district

court dismisses solely on procedural grounds, a certificate of

appealability will not issued unless the Appellant can demonstrate

“both (1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right,’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).   We have reviewed the record

and conclude for the reasons stated by the district court that

Mills has not made the requisite showing.      See United States v.

Mills, Nos. CR-97-815; CA-02-623-2-18 (D.S.C. Sept. 16, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.




                                 2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3